Citation Nr: 0502241	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  99-11 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for 
chondromalacia and arthritis of the right knee.

2.  Entitlement to a compensable evaluation for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active duty from January 1969 to September 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was remanded in October 2003 and 
returned to the Board in October 2004.


FINDING OF FACT

The appellant failed to report for scheduled VA medical 
examinations, and there is no evidence of "good cause" that 
would excuse the appellant of his obligation to cooperate 
with VA in the development of his claims.


CONCLUSIONS OF LAW

1.  The veteran's claim for an increased rating for 
chondromalacia and arthritis of the right knee is denied as a 
matter of law.  38 C.F.R. 3.655 (2004).

2.  The veteran's claim for an increased rating for hepatitis 
is denied as a matter of law.  38 C.F.R. 3.655 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran asserts that his service-connected disabilities 
produce significant impairment.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via January 2001 and March 
2004 letters.  The Pelegrini II Court held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The 2001 letter advised the veteran what information and 
evidence was needed to substantiate the claims.  The letter 
also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.  The 
Statement of the Case also notified the veteran of the 
information and evidence needed to substantiate the claims, 
and the May 2003 supplemental statement of the case contained 
VA's regulation implementing the VCAA (38 C.F.R. § 3.159).  

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the 2001 and 2004 letters.  He 
did not do so.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims 
folder.  He has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  In January 2001, he 
was asked to complete a release so that VA could request his 
records from the Department of Corrections.  He did not do 
so.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  VA examinations were scheduled in May 1998, May 
2000, February 2001, December 2002, and again in May 2004; 
however, the veteran did not report for any examination.  

In October 2003, the Board determined that a VA examination 
was needed in order to properly evaluate the veteran's 
claims.  In a letter dated in March 2004, the VA informed the 
veteran of the importance of appearing for the examination 
and of 38 C.F.R. § 3.655.  He did not respond.  In this case, 
the examinations to which the veteran failed to report were 
scheduled in connection with his claims for increased ratings 
for his service-connected disabilities.  The Board finds that 
based on the failed attempt to provide the veteran a 
necessary VA examination, VA has done everything reasonably 
possible to assist him.  Further development in this case and 
further expending of VA's resources is not warranted.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  

Factual Background

Service medical records relate that the veteran was treated 
on occasions for right knee bursitis and chondromalacia.  A 
November 1972 post-service VA examination noted that the 
veteran began private medical treatment for hepatitis in July 
1972.  The veteran reported that his hepatitis developed 
subsequent to acquiring a tattoo during military service.  

Based on inservice treatment, the veteran's reported medical 
history, and VA examination, service connection was granted 
for hepatitis, effective September 1971, and, evaluated as 30 
percent disabling.  Service connection was also granted for 
chondromalacia and arthritis of the right knee, effective 
September 1971, and, evaluated as 10 percent disabling.  

A December 1973 rating action shows that the veteran's 
payments were suspended in November 1973 due to his failure 
to report to a VA examination.  The RO reinstated the 10 
percent rating for the right knee disability and reduced the 
evaluation for hepatitis to noncompensably disabling.  

A VA examination was conducted in October 1976.  The range of 
motion of the right knee was 0-140 degrees.  There was no 
swelling, tenderness to pressure or complaints of pain on 
motion.  X-rays did not reveal any abnormality

A November 1976 rating action shows that the veteran's VA 
benefit payments were suspended in September 1976 due to his 
failure to report to a VA examination; however, as noted, a 
VA examination was conducted in October 1976.  The RO reduced 
the evaluation for the right knee disability to 
noncompensably disabling.  Since then, the veteran's 
evaluations have remained noncompensably disabling. 

The veteran filed his current claim in October 1997.   

The RO obtained VA outpatient records that date between 1990 
and 1991.  The veteran reported that he wanted an examination 
in order to reinstate benefits.  The examination failed to 
reveal any abnormalities. 

In October 1998, the veteran submitted a private March 1998 
liver profile.  

The records shows that at the beginning of the appeal, the 
veteran was initially incarcerated and unavailable for VA 
examination; however, in December 2000, he reported that he 
had been released and was available for examination.  

VA examinations were scheduled in May 2000, February 2001, 
and December 2002.  

The record contains VA outpatient records dated in July and 
September 2002.  The veteran underwent an annual VA 
examination in July 2002.  He reported a nine-month history 
of treatment for hepatitis C.  The pertinent diagnosis was 
history of hepatitis C.  The examiner reported that the 
veteran's medical record would be obtained.  In September 
2002, the examiner reported that serology and liver function 
tests were performed in October 2001 while the veteran was 
incarcerated.  The hepatitis C test was reactive but the 
liver function tests were normal.  Further, he did not 
undergo any treatment due to the negative liver function 
tests.  The pertinent diagnosis was hepatitis C-positive, but 
normal liver function tests, patient was evaluated in prison 
and no treatment recommended.

The Board remanded the case in October 2003 and requested 
that the RO again schedule the veteran for VA examination.  
Examinations were scheduled for May 2004; however, the 
veteran failed to report.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion is limited to 60 degrees.  A 10 
percent rating is warranted when it is limited to 45 degrees, 
and a 20 percent rating is warranted when it is limited to 30 
degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.

38 C.F.R. § 4.71, Plate II, shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and that examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

During the course of the veteran's appeal, the regulations 
pertaining to liver disorders were revised.  Specifically, 38 
C.F.R. § 4.114 was amended and Diagnostic Codes 7311, 7312, 
7343, 7344, and 7345 were revised.  Diagnostic Code 7313 was 
removed and Diagnostic Codes 7351 and 7354 were added.  Prior 
to the July 2, 2001, regulatory change, Diagnostic Code 7345 
(under which the veteran is currently rated), was the 
appropriate rating Code for infectious hepatitis.  Following 
the regulation change, Diagnostic Code 7345 was amended and 
is currently used to rate chronic liver disease without 
cirrhosis, to specifically exclude hepatitis C.  Diagnostic 
Code 7354 now contains criteria for evaluating hepatitis C.

Under the former criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  Pursuant to this 
regulation, a 10 percent rating requires that the disease be 
productive of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  Further, a 20 percent rating is warranted if the 
hepatitis C is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  Further, a 60 
percent rating requires daily fatigue, malaise and anorexia 
with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve-
month period, but not occurring constantly.  Finally, a 100 
percent rating requires near constant debilitating symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA. 38 C.F.R. § 3.655(a).

While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is incumbent 
upon a veteran to submit to VA examinations when applying for 
a VA benefit, especially in instances, such as in this case, 
where the examination is essential to assessing the current 
severity of his service-connected disability.  38 C.F.R. 
§ 3.326.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  Where the law and 
not the evidence is dispositive, the claim should be denied 
on the basis that there is an absence of legal merit or that 
the claimant lacks entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Analysis

The record shows that current VA examinations are required in 
order to properly adjudicate the veteran's increased rating 
claims.  He has failed to report to several examinations and 
has not furnished good cause as to why he has not cooperated.  

In Olson v. Principi, 3 Vet. App. 480 (1992), the veteran 
failed to report for scheduled examinations.  In that case, 
the Court reiterated that the duty to assist is not always a 
one-way street, or a blind alley; and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and submit all the medical 
evidence supporting his claim.  That concept was not changed 
by the VCAA.

Where a veteran fails to report for a scheduled examination, 
and does not provide VA with a justifiable excuse for his 
absence (examples of good cause cited in the regulation have 
not been asserted in this appeal), or make an attempt to 
reschedule, the benefit shall be denied because there remains 
no adequate means of effectively rating the service-connected 
disability.  See 38 C.F.R. §§ 3.326, 3.327, 3.655; Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  In this case, the veteran 
was scheduled for five examinations - three after he notified 
VA he had been released from incarceration.  The veteran's 
cooperation in reporting for examination is crucial to the 
fair and thorough adjudication of his claims.  Not only has 
the veteran failed to report for any scheduled examination, 
but he has also failed to respond to any communications from 
VA concerning his willingness to report for examination or 
requesting information as to where he has been treated.  
There has been no communication from him since December 2000 
when he provided his new address to VA.  None of the letters 
sent to him at that address have been returned as 
undeliverable, and no alternate address is of record.  [The 
January 2001 letter was returned because one number was left 
off the street address, but that was later rectified.]  

The veteran has not presented any evidence of good cause for 
failing to report for the various scheduled VA examinations.  
VA fulfilled its duty by scheduling the veteran for VA 
examinations and notifying him of same and of the 
consequences of failure to report for examination.  In the 
particular circumstances of this case, it would be pointless 
to remand the veteran's claims again since the veteran 
clearly has no intention of pursuing his claims at this time. 

The regulations clearly provide that it is the obligation of 
a claimant to report for an examination when requested.  38 
C.F.R. § 3.326.  When an examination is scheduled in 
conjunction with an increased rating claim and the veteran 
fails to cooperate for such examination without good cause, 
it is in essence failing to report for an examination.  Thus, 
it is the judgment of the Board that as a matter of law the 
claim for increased benefits is denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  There is simply not enough 
information of record to determine the current severity of 
his disabilities, and he has repeatedly refused to cooperate 
with VA's efforts to assist him and failed to respond to VA's 
notices.


ORDER

Entitlement to an increased rating for chondromalacia and 
arthritis of the right knee is denied.

Entitlement to an increased rating for hepatitis is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


